Citation Nr: 0732399	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  05-09 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an extension of a temporary total 
evaluation for surgery on a service-connected right knee 
disability beyond April 30, 2004 pursuant to 38 C.F.R. § 
4.30.  

2.  Entitlement to an extension of a temporary total 
evaluation for surgery on a service-connected right knee 
disability beyond May 31, 2005 pursuant to 38 C.F.R. § 4.30.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1989 to 
September 1995.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 RO decision granting a temporary 100 
percent evaluation from February 10, 2004 to April 30, 2004.  
An October 2004 RO decision denied extension of convalescence 
beyond April 30, 2004.  An April 2005 RO decision granted a 
100 percent evaluation from January 21, 2005 to April 30, 
2005.  A May 2006 RO decision extended the veteran's period 
of convalescence to May 31, 2005.  

In August 2007, the veteran testified in a Travel Board 
hearing in front of the undersigned Acting Veterans Law 
Judge.  The transcript of the hearing is associated with the 
claims file and has been reviewed.

The Board received additional evidence from the veteran at 
the hearing in August 2007 consisting of Social Security 
Administration Records.  The new evidence was accompanied by 
a waiver of the veteran's right to initial consideration of 
the new evidence by the RO.  38 C.F.R. §§ 19.31, 20.1304(c) 
(2006).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issue 
on appeal.




FINDINGS OF FACT

1.  The veteran underwent the first stage of a revision of a 
failed right anterior cruciate ligament reconstruction in 
February 2004, which, following healing, would require a 
second stage surgery.  

2.  For the period from May 1, 2004 to January 21, 2005, the 
veteran experienced severe postoperative residuals including 
inability to work, guarded regular weight bearing, and 
difficulty with instability and ambulation that required the 
use of a knee brace.  

3.  For the period from May 31, 2005, forward, the veteran 
was released to light duty employment in May 2005 and did not 
experience severe postoperative residuals such as incomplete 
healed surgical wounds, stumps of recent amputations, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or immobilization by a cast, without surgery, of one major 
joint or more.  


CONCLUSIONS OF LAW

1.	The criteria for entitlement to an extension of a 
temporary total disability rating between April 30, 2004 and 
January 21, 2005 for convalescence from surgical treatment 
for a service-connected right knee disability have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.30 (2007).  

2.	The criteria for entitlement to extension of a temporary 
total disability rating beyond May 31, 2005 for convalescence 
from surgical treatment for a service-connected right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.30 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
March 2004, prior to the initial decision on the claim in 
October 2004.  The Board finds that the timing requirement 
for a VCAA notice has been met and to decide the appeal would 
not be prejudicial to the claimant. 

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

The Board notes that the veteran was also given notice 
regarding disability ratings and effective dates in a March 
2006 letter.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, SSA records and the VA 
medical records.  In addition, a hearing was held before the 
Board in August 2007 and VA examinations were conducted in 
April 2004, March 2006 and January 2007.  The claimant has 
not made the RO or the Board aware of any other evidence 
relevant to this appeal that needs to be obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to this 
claim.  Accordingly, the Board will proceed with appellate 
review.



Temporary Total Evaluation under 38 C.F.R. § 4.30

A total disability rating (100 percent) for convalescence 
purposes will be assigned effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following hospital discharge or outpatient release if the 
treatment of a service-connected disability resulted in: (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of wheelchair 
or crutches (regular weight-bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint 
or more.  Furthermore, extensions of temporary convalescent 
ratings, for up to three months for item number (1) above, 
and up to six month for items (2) and (3) above, are 
available. 38 C.F.R. § 4.30 (2007).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the United 
States Court of Veterans Appeals (Court), citing Dorland's 
Illustrated Medical Dictionary 374 (28th ed. 1994), defined 
convalescence as "the stage of recovery following an attack 
of disease, a surgical operation, or an injury."  The Court 
also defined recovery as "the act of regaining or returning 
toward a normal or healthy state." Id., citing Webster's 
Medical Desk Dictionary 606 (1986).  In other words, the 
purpose of a temporary total evaluation pursuant to 38 C.F.R. 
§ 4.30 is to aid the veteran during the immediate post-
surgical period when he or she may have incompletely healed 
wounds or may be wheelchair-bound, or when there may be 
similar circumstances indicative of transient incapacitation 
associated with recuperation from the immediate effects of an 
operation.  The Court has also held that notations in the 
medical record as to the veteran's incapacity to work after 
surgery must be taken into account in the evaluation of a 
claim brought under the provisions of 38 C.F.R. § 4.30.  See 
Seals v. Brown, 8 Vet. App. 291, 296-297 (1995); Felden v. 
West at 430.



April 30, 2004 to January 21, 2005

The veteran had a history of right knee surgeries in 1993 and 
2000 for a service-connected injury.  On February 10, 2004, 
the veteran underwent a third surgery to remove old hardware 
and perform a bone graft.  A follow-up surgery was performed 
on January 21, 2005 to repair his anterior cruciate ligament.

The Board finds that the veteran was recovering from the 
February 2004 surgery until the second surgery in January 
2005.  Indeed, a February 2004 orthopedic note clearly states 
that the surgery was the "first stage" of a revision of a 
failed right anterior cruciate ligament reconstruction.  It 
was also noted that the healing of the tibial tunnel would be 
monitored for the second stage of the reconstruction.  
Multiple post-surgery treatment records refer to the veteran 
as requiring the use of a brace due to significant 
instability and having difficulty with weight-bearing and 
ambulation.   

An April 2004 VA Examination indicated that the veteran was 
still in convalescence from his February 2004 surgery.  The 
veteran was on crutches and not into full physical therapy.  
The veteran was also unable to return to work.  The examiner 
indicated that the veteran's situation was temporary with 
reason to hope for significant improvement after the final 
procedure.  The examiner recommended that the veteran be 
reassessed after the final procedure to determine his status 
after recovery from his final surgery.  A December 2004 
treatment note describes the lack of success the veteran had 
with physical therapy, but that a decision was made to 
perform the second surgery in order to relieve his problem 
with ongoing instability and to complete the surgical 
protocol.  The final surgery was performed in January 2005.  

Put another way, for the period between his February 2004 
surgery and his surgery in January 2005, the veteran was 
merely in the process returning to a normal or healthy state 
that would prepare him for his second surgery.  The decision 
to conduct the second surgery is suggestive that the veteran 
finally returned to a healthy state in December 2004.

However, of even greater significance, the Board observes 
that the veteran was not able to return to work due to 
convalescence related to his surgery.  A November 2004 VA 
outpatient note clearly indicated that the veteran was unable 
to return to work due to his right knee 
disability/instability.  The medical evidence of record 
indicates that the veteran was receiving postoperative 
treatment, recovering from his first surgery and in physical 
therapy until his second surgery in January 2005.  There are 
no findings that the veteran was ever cleared to return to 
work and/or light duty. 

Recognition is given to the fact that VA treatment records 
dated between April 2004 and January 2005 describe some 
instances of improvement of the right knee.  An August 2004 
note indicated that the veteran was doing well, and that he 
was ambulating as tolerated and had a full range of motion.  
Treatment notes dated in October and December 2004 made 
similar findings.  It is also observed that a March 2006 VA 
Examination included the opinion that the veteran did not 
have severe post-operative symptoms after June 2004.  
However, the relevant medical opinion for entitlement to a 
temporary total disability rating for convalescence is a 
report, rendered near the time of a hospital discharge or an 
outpatient release.  It would be proper for a medical 
opinion, issued close to the time of discharge or release, to 
explain how long a period of convalescence would have been 
needed.  See Felden, supra.  Since the March 2006 report was 
issued over a year after the first surgery, and the April 
2004 opinion was issued closer in time to the hospital 
discharge, the Board provides greater probative value to the 
April 2004 VA examination.  See Sklar v. Brown, 5 Vet. App. 
140 (1993). 

Therefore, resolving the benefit of the doubt in favor of the 
veteran, the Board finds that entitlement to an extension of 
a temporary total evaluation under 38 C.F.R. § 4.30 between 
May 1, 2004 and January 20, 2005 for convalescence from 
surgical treatment on a service-connected right knee 
disability is warranted.



After May 31, 2005 

A discharge summary dated in January 2005 indicated that the 
veteran did well with the surgery, received a knee brace and 
was discharged one day after surgery.  The veteran was 
instructed to be weight bearing as tolerated and continue 
with physical therapy.   

Treatment notes dated from February 2005 through May 2005 
indicate that the veteran walked with a knee brace.  His 
scars were well healed and he had an abnormal gait.  The 
veteran was instructed to bear weight on his right knee as 
tolerated.  

VA orthopedic clinic notes dated in May 2005 released the 
veteran to light duty work, but the veteran could not perform 
work requiring excessive walking or standing.  Subsequent 
treatment notes document the veteran's recovery process and 
physical therapy.  

A March 2006 VA Compensation and Pension Examination 
indicated that the veteran wore a knee brace and walked with 
a limp.  The veteran did not use a cane or crutches.  The 
veteran reported that he used crutches after his January 2005 
surgery until June 2005 and was in physical therapy until 
September 2005.  The examiner's opinion was that the veteran 
did not use crutches or have severe post operative symptoms 
after May 13, 2005.  

A January 2007 VA Compensation and Pension Examination 
indicated that the veteran did not use crutches but used a 
knee brace.  His surgical scars were well healed.  

The veteran testified in the August 2007 hearing that he was 
unable to return to work on June 1, 2005 per his doctor's 
recommendations.  However, such a statement is not supported 
by the evidence of record.  On the contrary, the above 
referenced May 2005 orthopedic clinic note clearly indicated 
that the veteran was cleared for light duty work.  The Board 
also notes that a May 2005 determination from the Social 
Security Administration indicated that the veteran's right 
knee disability would not prevent him from returning to work 
in jobs that required less physical effort.

The Board finds that the veteran is not entitled to an 
extension of convalescence after May 31, 2005.  The medical 
evidence of record shows that he was released to light duty 
employment in May 2005.  Although the discharge summary does 
not prescribe a specific period needed to convalesce, the 
evidence shows that the veteran was in a state of health 
sufficient to return to employment in May 2005.  Although the 
veteran states that he was unable to work, the medical 
evidence of record suggests otherwise.  There is no evidence 
of record, other than the veteran's contentions, that an 
extension of the temporary total rating beyond May 2005 is 
warranted.  The clinical records reflect improvement in the 
veteran's right knee and, that, while the veteran remained 
unemployable from his regular occupation, he was able to 
return to light duty work.  The Board finds that the physical 
findings in May 2005 indicate that an extension of a 
convalescence rating beyond May 31, 2005 is not warranted.  

The Board notes that the veteran is certainly competent to 
describe the symptoms that he experienced after his January 
2005 surgery.  The veteran, however, without the appropriate 
medical training and expertise, is not competent to provide a 
probative opinion on a medical matter, to include the 
objective manifestations of a disability or the objective 
severity of a disability.  See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to an extension of a temporary total 
convalescence rating beyond May 31, 2005 for a right knee 
disability.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to an extension of a temporary total evaluation 
under 38 C.F.R. § 4.30 between May 1, 2004 and January 20, 
2005 for convalescence from surgical treatment on a service-
connected right knee disability is granted.  

Entitlement to an extension of a temporary total evaluation 
under 38 C.F.R. § 4.30 after May 31, 2005 for convalescence 
from surgical treatment on a service-connected right knee 
disability is denied.



____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


